Citation Nr: 0906306	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection 
for a low back disorder, degenerative joint disease at L5-
S1.

2.	Entitlement to service connection for the low back 
disorder.

3.	Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection 
for right hip bursitis.

4.	Entitlement to service connection for right hip bursitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active military service from February 1980 to 
June 1980, from August 1990 to May 1991, and from January 
1993 to January 1994.

In May 1994, the Veteran filed a claim for service connection 
for a back condition and right hip bursitis.  In December 
1994, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denied her claims, and she 
appealed to the Board of Veterans' Appeals (Board).

In October 1997, the Board remanded the claims to the RO for 
further development and consideration.  

In July 2000, the Board denied the Veteran's claim for 
service connection for a low back condition and, after 
determining her claim for right hip bursitis was 
well grounded, again remanded that claim to the RO for still 
further development and consideration.  But subsequently, in 
September 2002, the Board also denied her right hip bursitis 
claim.

In March 2004, the Veteran filed a petition to reopen these 
claims, which the RO denied in August 2004; this appeal 
ensued.



The RO certified this appeal to the Board in October 2005 
and, in May 2007, so more than 90 days later, the Veteran 
submitted additional evidence.  But she waived her right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2008).  However, regarding other evidence more 
recently submitted in January 2009, the veteran did not waive 
this right.  When the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  Id.  An 
exception is made if the Veteran waives this procedural right 
or if the Board determines the requested benefit to which the 
evidence relates may be fully granted on appeal without such 
referral.  Id.  See also Disabled American Veterans v. Sec'y 
of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
The waiver must be in writing or, if a hearing on appeal is 
conducted, must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue on appeal.  Id.  This is of no consequence here 
because, in this decision, the Board is reopening the claims, 
regardless, and then remanding the claims to the RO via the 
Appeals Management Center (AMC) for further development 
before readjudicating them on the underlying merits, i.e., on 
de novo basis.  So the RO will have an opportunity to 
consider this additional evidence on remand.


FINDINGS OF FACT

1.  In July 2000, the Board denied the Veteran's claim for 
service connection for a low back disorder, concluding she 
had not submitted any competent evidence showing she was then 
currently suffering from a low back disorder, so she had not 
established the required current disability, much less a 
correlation between this alleged disability and her military 
service.

2.  The Board notified the veteran of that decision that same 
month, and she did not appeal.



3.  But since that July 2000 decision, the Veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously considered and relates to 
an unestablished fact necessary to substantiate this claim.  
Specifically, a private treatment record from Dr. A.M.G. 
dated in January 2009 indicates the Veteran's current low 
back condition is related to a February 1993 motor vehicle 
accident during her active military service.

4.  In September 2002, the Board denied the Veteran's claim 
for service connection for a right hip disorder, inclusive of 
bursitis, in part because no medical professional had linked 
her then current right hip disorder (irrespective of the 
specific diagnosis, bursitis, tendinitis, etc.) to her 
military service, including to any event in service.

5.  The Board notified the Veteran of that decision that same 
month, and she again did not appeal.

6.  But since that September 2002 decision, the Veteran has 
submitted additional evidence that is not duplicative or 
cumulative of evidence previously considered and relates to 
an unestablished fact necessary to substantiate this claim.  
Specifically, a private treatment record from Dr. A.M.G. 
dated in January 2009 indicates the Veteran's right hip 
bursitis is related to her active military service.


CONCLUSIONS OF LAW

1.  The Board's July 2000 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2007); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  But new and material evidence has been submitted since 
that July 2000 decision to reopen this claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).



3.  The Board's September 2002 decision denying service 
connection for right hip bursitis is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1100, 20.1104.

4.  But new and material evidence has been submitted since 
that September 2002 decision to reopen this claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claims, and then further 
developing them on remand before readjudicating them on the 
underlying merits, there is no need to discuss at this point 
whether there has been compliance with the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This 
is better determined once the additional development on 
remand has been completed, including in terms of: 
(1) informing the Veteran of the information and evidence not 
of record that is necessary to substantiate her underlying 
claims for service connection; (2) informing her of the 
information and evidence that VA will obtain and assist her 
in obtaining; and (3) informing her of the information and 
evidence she is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Proper VCAA notice 
will also advise her of the downstream disability rating and 
effective date elements of her claims, in the event 
service connection is eventually granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening the claims, there is 
no need to discuss whether there has been compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
notifying the Veteran of the evidence necessary to 
substantiate the element or elements of her claims that were 
found insufficient in the previous denials.  Kent, 20 Vet. 
App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006) (where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial).  This is because the Board is reopening the claims 
irrespective of any Kent concerns.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

The Board initially considered - and denied, this claim in 
July 2000.  As cause for denying this claim, the Board 
pointed out there was (at least at that time) no medical 
evidence establishing a then current diagnosis of a low back 
condition.  The Board notified her of that decision that same 
month, and she did not appeal, so that decision is final and 
binding on her based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1104.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

Although the RO determined in the August 2004 rating decision 
now at issue on appeal that new and material evidence had 
been presented to reopen the claim, that determination is not 
binding on the Board.  So, too, must the Board make this 
threshold preliminary determination- irrespective of what 
the RO decided concerning this, because this initial 
determination in turn affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will first make this threshold preliminary 
determination.

The Veteran filed her petition to reopen this claim in March 
2004.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  


New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the July 2000 Board denial consists 
of private medical reports and lay statements from the 
Veteran's attorney and other representative.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But the May 1997 private medical record 
(received in July 2004) and the January 2009 private medical 
provider statement are also material because they relate to 
the Veteran's uncorroborated current disability and the 
linkage between the Veteran's current disability and her 
active military service - unestablished facts necessary to 
substantiate her claim.  38 C.F.R. § 3.156(a).  Specifically, 
the May 1997 private medical record diagnoses the Veteran 
with "degenerative disc disease with radiculopathy."  
Additionally, the January 2009 provider concludes, following 
an examination of the Veteran and review of the claims file, 
that, "[i]t is reasonable to conceive of the in-service 
injury [specifically the February 1993 in-service motor 
vehicle accident] potentially impacting the spine, resulting 
in pathologic changes over a period of time and predisposing 
to recurrent episodes of low back pain and flares of right 
hip pain.  It is therefore, at least as likely as not, that 
the Veteran's in-service injury contributed to the 
development of her chronic back pain and subsequent 
degenerative disc disease . . ." 

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.  This is not, 
however, meant to suggest the Veteran's claim ultimately will 
be granted.  It must be readjudicated on the underlying 
merits, i.e., on a de novo basis, upon completion of the 
additional development on remand.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Right Hip Bursitis

The Board initially considered - and denied, this claim in 
September 2002.  As cause for denying this claim, the Board 
pointed out there was no medical evidence establishing a link 
between the veteran's right hip disorder (irrespective of the 
specific diagnosis, bursitis, tendinitis, etc.) and her 
active military service.  The Board notified her of that 
decision that same month, and she again did not appeal, so 
that decision also is final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.1100, 20.1104.

Just like the claim concerning her low back, however, new and 
material evidence will permit the reopening of this claim.

Evidence received since that September 2002 Board denial 
consists of private medical reports and lay statements from 
the Veteran's attorney and other representative.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But the January 2009 private medical provider's 
statement is also material because it relates to the linkage 
between the Veteran's current right hip disability and her 
active military service - an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
the January 2009 provider concludes, following an examination 
of the Veteran and review of the claims file, that, "[i]t is 
reasonable to conceive of the 
in-service injury [specifically the February 1993 in-service 
motor vehicle accident] potentially impacting the spine, 
resulting in pathologic changes over a period of time and 
predisposing to recurrent episodes of low back pain and 
flares of right hip pain.  It is therefore, at least as 
likely as not, that the Veteran's in-service injury 
contributed to the . . . exacerbation of her pre-existing hip 
condition."



Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.  This is not, 
however, meant to suggest the Veteran's claim ultimately will 
be granted.  It must be readjudicated on the underlying 
merits, i.e., on a de novo basis, upon completion of the 
additional development on remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for a 
low back disorder is granted, subject to the further 
development of this claim on remand.

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
right hip bursitis also is granted, also subject to the 
further development of this claim on remand.


REMAND

Low Back Disorder

As already alluded to, the January 2009 private medical 
provider statement concludes, following an examination of the 
Veteran and review of the claims file, that, "[i]t is 
reasonable to conceive of the in-service injury [specifically 
the February 1993 in-service motor vehicle accident] 
potentially impacting the spine, resulting in pathologic 
changes over a period of time and predisposing to recurrent 
episodes of low back pain and flares of right hip pain.  It 
is therefore, at least as likely as not, that the Veteran's 
in-service injury contributed to the development of her 
chronic back pain and subsequent degenerative disc disease, 
as well as, exacerbation of her pre-existing hip condition."



This positive medical nexus opinion indicates the Veteran's 
current low back and right hip disabilities are traceable 
back to injuries she sustained while in the military in a 
February 1993 motor vehicle accident.  Other records on file 
also show, however, the Veteran was involved in another motor 
vehicle accident in September 1996, so after her military 
service had ended.  And the question remains whether her 
current low back disorder resulted from the February 1993 
motor vehicle accident while she was in the military or, 
instead, the more recent September 1996 motor vehicle 
accident after her military service had ended.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Right Hip Bursitis

The Veteran's August 1979, June 1980, January 1986, February 
1987, and April 1990 enlistment physicals did not indicate a 
right hip disability.  But in the January 2009 private 
medical care provider's statement and in the January 2009 
written brief from the Veteran's representative, it is 
acknowledged the Veteran had a pre-existing hip disability 
when she began serving in the military.

The January 2009 private medical provider statement 
concludes, following an examination of the Veteran and a 
review of the claims file, that, "[i]t is reasonable to 
conceive of the in-service injury [specifically the February 
1993 in-service motor vehicle accident] potentially impacting 
the spine, resulting in pathologic changes over a period of 
time and predisposing to recurrent episodes of low back pain 
and flares of right hip pain.  It is therefore, at least as 
likely as not, that the Veteran's in-service injury 
contributed to the development of her chronic back pain and 
subsequent degenerative disc disease, as well as, 
exacerbation of her 
pre-existing hip condition."

This statement also seemingly concedes the Veteran had a 
right hip disorder prior to beginning her military service, 
but nonetheless that her service - and in particular the 
injuries she sustained in the motor vehicle accident while in 
service, perhaps aggravated her pre-existing condition.  

If it is determined the Veteran did not have right hip 
bursitis prior to service, then a medical opinion is needed 
indicating whether her current right hip bursitis is related 
to her documented right hip complaints in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

And even if, on the other hand, it is confirmed the Veteran 
had right hip bursitis prior to service, there still needs to 
be some medical comment on whether this 
pre-existing condition was aggravated by her military 
service, such that she now has additional right hip 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no pre-existing disorder is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but she may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).



The medical and other evidence currently on file is 
insufficient to make an informed decision on this claim, in 
that a medical opinion is needed to determine the onset and 
etiology of the Veteran's right hip bursitis and, in 
particular, the odds she developed this condition while in 
the military (or, instead, necessarily had it before 
service).  But even if the condition pre-existed her military 
service, there needs to be some medical indication of whether 
there is additional disability from aggravation beyond its 
normal progression during service.  The examiner should 
address both theories of service connection, direct 
incurrence and possible aggravation of a pre-existing 
condition.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) her current low back 
condition is attributable to her 
military service - in particular, to 
the February 1993 automobile accident, 
or whether instead this condition is 
more likely than not attributable to 
another automobile accident since 
service in September 1996.  Inform the 
examiner that the term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for her scheduled VA 
examination, without good cause, 
may have adverse consequences on her 
claim.

2.  Also schedule the Veteran for a VA 
examination to obtain a medical nexus 
opinion concerning the etiology of her 
right hip disorder, but especially the 
bursitis in terms of whether it is in 
one way or another attributable to her 
military service.

There are two potential theories of 
entitlement, (1) that the right hip 
bursitis was initially incurred 
in service or (2) if pre-existing 
service, that it nonetheless was 
aggravated during service beyond its 
natural progression.  But these two 
potential theories of entitlement have 
two distinct evidentiary 
burdens of proof - one VA's 
responsibility and the other the 
veteran's.

Concerning VA's responsibility, there 
must be "clear and unmistakable 
evidence" both that the veteran had a 
right hip disorder prior to service, 
and that it was not aggravated by her 
service beyond its natural progression, 
for VA to conclude there was indeed a 
pre-existing condition, and that it was 
not made chronically worse by her 
military service, that is, beyond its 
natural progression.



Conversely, if it is determined there 
was no 
pre-existing condition, there need only 
be evidence indicating an "at least as 
likely as not" probability that the 
veteran's current right hip disability 
- inclusive of her bursitis, is 
attributable to her military service.

That said, the term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, rather 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

"Clear and unmistakable evidence", in 
comparison, means "with a much higher 
certainty than 'at least as likely as 
not' or 'more likely than not.'"

Whatever the conclusion, the examiner 
must discuss the rationale of the 
opinion.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for her scheduled VA 
examination, without good cause, 
may have adverse consequences on her 
claim.



3.  Then readjudicate the claims for 
service connection for a low back 
disorder and for right hip bursitis 
in light of the additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and her representative 
a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of these claims.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


